Case 1:20-cv-00336-BMC-LB Document 23 Filed 03/31/21 Page 1 of 5 PageID #: 65
                                                                                  ^■D.N.y
                                                                    ^^1^3 1 202,      ★
     United States District Court
     Eastern District of New York
                                               Civil Action No.:
     Zev Yourman,

                         Plaintiff,
                                               1:20-CV-336CBMC)(LB)
     V.                                             *Rec. in p drive 3/31/21 rg
     Verizon Communications Inc., i/s/h/a
     Verizon Communications and Joseph             Letter From Plaintiff
                                                   Pro Se to:
     Santos,   et al.
                                                    Magistrate Judge
                         Defendants.               Lois Bloom
                                                    United States District
                                             —     Court
                                              Eastern District of New York
                                              225 Gadman Plaza East
                                             Brooklyn, New York 11201
                                             copy sent lo :
                                             Attorney for Defendants
                                             Isilson, Elser
                                              Attention: Craig Ginsberg
     Honorable Judge Bloom:                   150 East 42nd Street
                                              NY^NY^lOOl?
     Greeting:

     1.) I Zev    Yourman am the Plaintiff Pro Se in this action.
     I am not an attorney and I have never been to law school.

     2.) The contents herein are true to the best of my knowledge,
     except that which is upon knowledge and belief, and are not
     frivolous, upon penalty of perjury.

     3*) This letter is a respectful request that the proceedings
     in this litigation be      temporarily put on hold/stayed.
     4.) Facts leading to this court action;, I have oeen a             lifelins

     subscriber of Verizon telephone service for many years
     including the time period of the events leading to this action.




                                                                                            -j
Case 1:20-cv-00336-BMC-LB Document 23 Filed 03/31/21 Page 2 of 5 PageID #: 66


 5.) Verizon unlawfully shut down my service, in..late 2018. After
 many- unsuccessful attempts to got Verizon to reactivate my .
 service, including a visit from a Verizon employee who failed to
 restore my service, damaged my apartment, left equipment in my
 apartment and failed to return to complete the work, the New
 York Attorney General suggested X take .legal action against
 Verizon.


 6.) On or about January l6, 2020 I filed this legal action               "■
 against Verizon in this court.

  7.) Soon after,the Covid      Pandemic struck.

  8.) Due to government directives and health issues, I have been
  locked down ever since.

  o.) I have little contact with the outside world at this time,
  and no reliable means of communication, (see above #5-)
  10.) Retrieving my mail,as per this case,is a serious safety
  issue at this time.

  11.)   Verizon upon knowledge and belief, has the ability
  with the mere flick of a switch in their tech center, to
  reactivate ^ervice on my phone line. In the interests of
  altruism,it would certainly make my situation more.bearable.

   12.) Due to my confinement,and in relationship to above paragraphs
  #8. ,#9. ,#10. , I am incapable of participating in this court
   action at this time, even though my grievances against the ^
   Defendants still remain.
Case 1:20-cv-00336-BMC-LB Document 23 Filed 03/31/21 Page 3 of 5 PageID #: 67




 13.) Wherefore: This Plaintiff respectfully requests that this
 Court place this case on hold/stayed until society returns to
  normal and the courthouse is fully open to the public.

                                    Yours etc.,                     ii


                                  7
                                     Zev ^ourman
                                     Plaintiff Pro Se
                                    127^1 J^9th Street
                                    #525
                                    Brooklyn, NY
                                    11219
Case 1:20-cv-00336-BMC-LB Document 23 Filed 03/31/21 Page 4 of 5 PageID #: 68




                                                      Of'

                                                      DKJ




                            U.S. Postal Service'"
                            CERTIFIED MAIL® RECEIPT
                   m        Domestie'H/lail Only
                   m
                   o        For delivery information, visit our website at wtvw.usps.co/n"
                   m

                   ji
                        Certified Mail Fee    $3.55
                   a-                                             $fi ■ nn
                   m    Extra!
                         nnetum Receipt ptardcopy)           S.
                   a     Q Return Receipt{electrenlcl        S.   jO.UU              Postmark
                   a     QCertified Mail Restricted Delivery $.   f'.nri               Here,    ' \\\
                   o
                   o
                         □ Adutt Signature Required          $.
                         □AduK Signature Restricted Delivery $.
                                                                      liU-
                                                                                [<0- ' " ' I
                   o
                        Postage
                   j- S
                        Total
                   o                                  '.10
                        $
                   a    Sent To
                   RJ
                   o    ^tfeefar7d>v'*Wo-orrOea*We.
                   p-   .iSp..Mjj...MXj!^M..Si£££Tl
                        City, State,lZIP+4*
                            N V. w V            ioniJ
                         PS Form 3800, April 2015 PSN 7530-02-O0Q-9O47       See Reverse for Instructions
                           Case 1:20-cv-00336-BMC-LB Document 23 Filed 03/31/21 Page 5 of 5 PageID #: 69
                                                           FILED
                                                      IN CLERK'S OFFir-
                                                                                                     U.S. POSTAGE PAID
                                               US DISTRICT COlfRT' ..> w y

                                             ★            MAR 3 1 r':!    ir
f^t         I                                                                                          $4.15
 2■ ,dy                        .                                                      1000   11201   H23Q5K135371-06

 PCAiUTih^^                                   BROOKL^'M UFrX:
 MH-                                                                     yvlTei:) STffTS^ PutQict Co^in
  ^5'Sl^
                                                                 hTl[
          PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
           OF THE RETURN ADDRESS.POLO AT DOTTED LINE


            CERTIFIED MAIL'
                                                                          1.0,5 dl'^ooy]_
                                                                    a 55~
                                                                    B^ooi^oyVj U'f l^^oi
      7D2n a^5D DDDQ E53D ES^5                                                 C030
